Citation Nr: 1813669	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-40 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse, K. D.


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to February 1985, December 8-9, 2001, April 13-14, 2002, August 31 to September 2, 2002, and January 2006 to January 2011.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge in November 2017. A transcript of the hearing was prepared and associated with the claims file.

A Supplemental Statement of the Case (SSOC) was issued by the RO in June 2016.


FINDING OF FACT

The Veteran's bilateral tinnitus had its onset during active duty service.


CONCLUSION OF LAW

The requirements for service connection for bilateral tinnitus have been met. 38 U.S.C. §§ 1101, 1110, 1154(b), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

In this case, the disorder at issue is a "chronic disease" listed under 38 C.F.R.  § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a Veteran served 90 days or more of active service, and certain chronic diseases, such as tinnitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34. A lay person is competent to report to the onset and continuity of his symptomatology. Id. at 438. Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Kahana, 24 Vet. App. at 433, n. 4.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013). In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

The Veteran testified at his November 2017 Travel Board hearing that he has had tinnitus in both ears since approximately 2007 due to noise exposure during active duty service.

The Board finds that the Veteran has a current tinnitus disability. The Veteran has reported a history of tinnitus since his March 2013 VA examination where he noted he had been experiencing ringing in his ears for approximately six years. The Veteran is competent to report a history of hearing problems, including tinnitus. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. at 374 (a Veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service).  

In service, the Veteran worked in aircraft maintenance. At his hearing in November 2017, he reported that he was exposed to loud noises from the flight line, aircraft engine noise, and support equipment on a daily basis through much of his active duty service, including in 2007, when he testified he first began experiencing ringing in his ears. 

The Veteran's service treatment records (STRs) do not indicate any complaints by the Veteran of tinnitus or ringing in his ears, and, the Veteran did specifically indicate he did not experience tinnitus. However, the Veteran, in April 2014 upon realizing this mistake in his STRs, submitted a statement indicating that he had misunderstood the question to be whether he had tinnitus or ringing ears in the exact moment the question was asked, not whether he had ever experienced tinnitus. The Veteran reiterated this mistake at his November 2017 hearing, and the Board finds the Veteran's statement in regard to this mistake is credible. 

The Veteran underwent a VA examination in November 2013, and the examiner opined that the Veteran's tinnitus was less likely than not related to service. However, a private ear, nose, and throat examination conducted in July 2016 indicates that the Veteran had experienced significant problems with tinnitus for a number of years as a result of noise exposure as an aircraft mechanic while in service.

The Board finds the Veteran has competently reported the onset of his tinnitus during his active duty service. His account of having had ringing in his ears since approximately 2007 is credible. Thus, the Board finds that the Veteran's tinnitus had its onset in service, and the Veteran's service connection claim for tinnitus is granted.



ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


